Title: To James Madison from Stephen Gorham and Aaron Putnam, 16 December 1801 (Abstract)
From: Gorham, Stephen,Putnam, Aaron
To: Madison, James


16 December 1801, Boston. At a meeting of “the Sufferers by British Spoliations” held at Boston in November, “we the Subscribers were appointed a Committee to prepare & forward a Memorial to the President.… We have taken the liberty to inclose it to You & hope it will meet your approbation, & that we shall have Your patronage in bringing this business to a successful issue.”
 

   RC and enclosure (DNA: RG 76, British Spoliations, 1794–1824, Unsorted Papers). 1 p.; docketed by Wagner as received 28 Dec. 1801. The enclosed memorial to Jefferson (3 pp.), dated 15 Dec. and signed by Gorham, Putnam, and Benjamin Pickman, requested the government’s attention to claims amounting to two million dollars that had been outstanding since 1793 and 1794 and had been on the verge of settlement before the suspension of the claims commission.

